 
 
I 
112th CONGRESS
1st Session
H. R. 698 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2011 
Mr. Scott of South Carolina introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Education and the Workforce, the Judiciary, Natural Resources, House Administration, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To deauthorize and rescind funding for the Patient Protection and Affordable Care Act and health-care-related provisions of the Health Care and Education Reconciliation Act of 2010. 
 
 
1.Defunding health care reformNotwithstanding any other provision of law, no funds are authorized to be appropriated to carry out the provisions of the Patient Protection and Affordable Care Act (Public Law 111–148), the provisions of title I and subtitle B of title III of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152), and any amendment made by any such provision. The unobligated balances of funds appropriated to carry out such provisions are hereby rescinded.   
 
